UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORMN-17f-l OMB APPROVAL Certificate of Accounting of Securities and Similar OMB Number: 3235-0359 Investments of a Management Investment Company Expires: June30, 2009 in the Custody of Members of Estimated average burden National Securities Exchanges hours per response2.00 Pursuant to Rule17f-l [17 CFR 270.17f-l] 1. Investment Company Act File Number: 811–22081 Date examination completed: 9/18/08 2. State identification Number: AL AK AZ AR CA CO CT DE DC FL GA HI ID IL IN IA KS KY LA ME MD MA MI MN MS MO MT NE NV NH NJ NM NY NC ND OH OK OR PA RI SC SD TN TX UT4738167-0142 VT VA WA WV WI WY PUERTO RICO Other (specify): 3. Exact name of investment company as specified in registration statement: CHINA FINANCE, INC. 4. Address of principal executive office (number, street, city, state, zip code): 1330 Ave of the Americas, 21st floor, New York, NY 10019 INSTRUCTIONS This Formmust be completed by investment companies that place or maintain securities or similar investments in the custody of a company that is a member of a national securities exchange. Investment Company 1. All items must be completed by the investment company. 2. Give this Formto the independent public accountant who in compliance with Rule17f-1 under the Act and applicable state law, examines securities and similar investments in the custody of a company that is a member of a national securities exchange. Accountant 3. Submit this Formto the Securities and Exchange Commission and appropriate state securities administrators when filing the certificate of accounting required by Rule17f-1 under the Act and applicable state law. File the original and one copy with the Securities and Exchange Commission’s principal office in Washington, D.C., one copy with the regional office for the region in which the investment company’s principal business operations are conducted, and one copy with the appropriate state administrator(s), if applicable. THIS
